Citation Nr: 0319514	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  94-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for neurological residuals 
(seizures, blackouts, headaches) of dental trauma and oral 
surgery performed in service.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 21, 2001, which vacated a 
June 1997 Board decision and remanded the case for further 
development in compliance with the Veterans Claims Assistance 
Act (VCAA). 


REMAND

As noted, the Court remanded this case to the Board for 
further development in compliance with VCAA.  VCAA prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and regulations pertaining to VA duties pursuant thereto are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  In March 2003, the Board issued him a letter 
explaining the directives of VCAA.  The letter, however, 
advised the veteran, in accord with 38 C.F.R. 
§ 19.9(a)(2)(ii), that he had 30 days to respond.  However, 
in a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter.  38 U.S.C.A. § 5103(b); Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Thus, the case should be remanded so that proper 
notification may be afforded to the veteran.  

In addition, the Board notes that the veteran submitted 
additional evidence to the Board to include evidence that was 
not already contained in the claims file.  The veteran 
submitted VA medical records, private medical records, 
pharmaceutical receipts, service records, and his own teeth.  
The case cited above, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  

Finally, the Board notes that an additional VA examination 
would be useful in this case.  

Service medical records show that the veteran was medically 
discharged from active duty in the United States Marine Corps 
in June 1954 based on the findings of a medical board that 
determined that he had a pre-existing skull defect.  
Objectively, the medical board's physical examination and 
skull x-ray series performed in May 1954 revealed the 
depression defect but there were no other reported 
abnormalities.  Prior to the medical board examination, 
inservice dental treatment records reflect that tooth #7 was 
excised on September 1, 1953, and that sutures were removed 3 
days later.  Service treatment records indicate that he was 
initially seen in May 1954 for complaints of dizziness, 
blackouts and severe headaches for the past several months.  
Objectively, it was noted that he had a scar on his right 
forehead with evidence of a depression in the elliptical area 
of his skull.  A follow-up neurological evaluation conducted 
in May 1954 was negative, but it was noted that he had slight 
hyper-reflexes in his left arm.  Service medical records do 
not document treatment for or diagnosis of a seizure 
disorder.  His service separation examination conducted in 
June 1954 noted the aforementioned diagnosis reported by the 
medical board, but clinically, there were no abnormal 
findings.

The veteran filed his claim for benefits in 1975.  Private 
medical records from the Roosevelt Hospital indicate that in 
May 1971 the veteran reported that he had had his first 
seizure approximately 6 years earlier, or in approximately 
1965.  VA examiners in the 1980s and 1990s have indicated 
that the veteran reported a history of "long-standing" 
seizures, problematic blackouts and seizures since 1952, and 
has had active problems with seizures and his teeth the 
1950's.  The Board notes that this evidence is vague 
regarding whether veteran's post-service neurological 
problems to include a seizure disorder are etiologically 
linked to any disease or injury in service, including the 
dental treatment in September 1953.  

Therefore, the veteran should be afforded a VA examination to 
determine if any current neurological disabilities (i.e. 
seizures, blackouts, headaches) are the result of dental 
trauma and oral surgery performed in service.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The veteran should be advised of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
current neurological disability.  All 
indicated tests should be completed.  The 
claims file should be made available to 
the examiner prior to the examination.  
Based on examination findings and a 
review of the record as a whole, the 
examiner should specifically determine if 
any current neurological disabilities 
(i.e. seizures, blackouts, headaches) are 
the result of dental trauma and oral 
surgery performed in service.

4.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated taking into consideration 
all evidence added to the record since 
the December 1996 supplemental statement 
of the case to include the evidence that 
the veteran more recently submitted 
directly to the Board.  Thereafter, if 
the claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
an issuance of a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


